Revision of the Treaties - Transitional measures concerning the composition of the European Parliament - Decision not to convene a Convention for the revision of the Treaties with regard to transitional measures concerning the composition of the European Parliament (debate)
The next item is the joint debate on the following:
the report by Mr Méndez de Vigo on behalf of the Committee on Constitutional Affairs on the draft protocol amending Protocol No 36 on transitional provisions concerning the composition of the European Parliament for the rest of the 2009-2014 parliamentary term: the European Parliament's opinion (Article 48(3) of the EU Treaty) [17196/2009 - C7-0001/2010 - 2009/0813(NLE)], and
the report by Mr Méndez de Vigo on behalf of the Committee on Constitutional Affairs on the recommendation on the European Council's proposal not to convene a Convention for the revision of the Treaties with regard to transitional measures concerning the composition of the European Parliament [17196/2009 - C7-0002/2010 - 2009/0814(NLE)].
Mr President, please allow me to begin my speech with a line from Rilke: 'Herr, es ist Zeit. Der Sommer war sehr groß...'. Rilke was the favourite poet of our recently deceased fellow Member, Dimitris Tsatsos. Some time ago now, on 19 November 1997, Dimitris Tsatsos and I had the honour of submitting the report on the Treaty of Amsterdam to this House.
It was in that very report on the Treaty of Amsterdam that we proposed that any amendment to Treaties be prepared beforehand by a Convention.
We called that the Community method. Indeed, it is that Convention method that was used in preparing the Charter of Fundamental Rights and, above all, the Constitutional Treaty.
I wish to remember Dimitris Tsatsos today in particular, as we are on the threshold of carrying out the first reform of the Treaty of Lisbon, which, in the last analysis, Mr President, is the Constitutional Treaty for which we fought so hard.
That first reform, which is going to consist of the amendment of Protocol (No 36) of the Treaty of Lisbon, is caused by an anomaly because, at the time the elections to this Parliament were held in June last year, the Treaty of Lisbon had not come into force owing to the vicissitudes with which we are all familiar.
Consequently, the last parliamentary elections were held under the Treaty of Nice, which was in force at that time, and said Treaty of Nice provides for the existence of 736 MEPs, as opposed to the 751 provided for in the Treaty of Lisbon.
To complicate matters even further, Mr President, the 1976 Act lays down that an MEP's mandate lasts for five years. This means that we cannot now simply apply the number laid down in the Treaty of Lisbon, namely the 751 MEPs, given that under Lisbon a certain country loses three Members who have been elected and, therefore, cannot leave Parliament during this parliamentary term.
That, Mr President, is why Protocol (No 36) has to be amended in order to enable the Lisbon agreements to come into force, and why during this parliamentary term, 2009-2014, when the amendment of Protocol (No 36) comes into force, this Parliament will, exceptionally, have 754 Members.
That is why, Mr President, the European Council addressed a letter to you asking that, in accordance with Article 48(2) of the Treaty, this Parliament give its opinion on two questions.
The first question is whether or not a Convention is necessary in order to prepare the amendment to Protocol (No 36). The second is whether or not the Heads of State or Government can call an Intergovernmental Conference to amend Protocol (No 36).
Both questions are linked, although they are dealt with in two different reports. I will begin with the calling of an Intergovernmental Conference. As I have said, we are dealing with the political result of applying the Treaty of Lisbon and we are also dealing with a transitional and exceptional solution that will only last for the duration of this parliamentary term. Therefore, that Intergovernmental Conference will confine itself to something that has already been agreed: how to distribute those 18 MEPs among 12 countries.
Consequently, Mr President, there is no debate. I believe that the Intergovernmental Conference can be very quickly called and can even resolve the issue in a single morning, given that the political decision has already been taken.
For that reason, I am going to ask for a 'yes' vote for an Intergovernmental Conference and say that I do not believe that a Convention is required for an issue that has already been resolved. We are in favour of holding the Intergovernmental Conference; we are against calling a Convention.
Mr President, I wish to express my satisfaction at the fact that the European Parliament, through the auspices of my dear colleague and friend, Íñigo Méndez de Vigo, shares the opinion of the European Council in the sense that in order to bring about the proposed change to Protocol (No 36) of the Treaty of Lisbon there is no need to call a Convention, given that we are dealing with a minor change, albeit one that is essential to enable the presence in this Chamber, before the next elections are held, of the number of MEPs that should have been here if the Treaty of Lisbon had been in force.
This particular case is quite paradoxical, because both Mr Méndez de Vigo and I formed part of the Convention that drew up a Constitution for Europe. In this case, the aim is to try and avoid this procedure, given that we are dealing with a very minor change - just one of form, in fact - to the Treaty of Lisbon.
I am delighted that in this way, if Parliament passes the motion put forward by Mr Méndez de Vigo, and after an Intergovernmental Conference has been held and the corresponding ratification procedures have been completed in the 27 parliaments of the European Union Member States, a further 18 MEPs from 12 countries - the United Kingdom, Slovenia, Poland, the Netherlands, Malta, Latvia, Italy, Bulgaria, Sweden, France, Austria and Spain - can come as soon as possible.
Therefore, the citizens of these countries will be even better represented in the European Parliament. That is why I am pleased that this report has been drawn up by Mr Méndez de Vigo and that it has been adopted by the Committee on Constitutional Affairs in the form that he proposed. I also hope that there will be widespread approval here at this plenary session and that we will be able to see these 18 missing MEPs here in Parliament as soon as possible, and that this will be provided for by the Treaty of Lisbon.
Member of the Commission. - Mr President, I would like to thank Mr Méndez de Vigo for an excellent report. I am also happy to be able to inform the European Parliament that the Commission adopted a positive opinion on the opening of the IGC that will examine the necessary Treaty changes that would endorse an additional 18 MEPs.
The European Council had requested the opinion of the Commission acting on the proposal from the Spanish Government and, since the Spanish Government's proposal reflects the long-standing political agreement to bring the additional 18 MEPs into office without delay, the Commission has recommended opening an intergovernmental conference as soon as possible.
In line with the Spanish proposal, the Commission has also stressed in its opinion that the IGC should be limited to dealing with the issue of the additional MEPs. I was very glad to see that that report by Mr Méndez de Vigo was supported by a strong majority in the Committee on Constitutional Affairs, and we hope that it will be the case in Parliament's sitting tomorrow.
I would also like to express the hope of the Commission that the limited Treaty changes to be discussed at this IGC will be agreed quickly and the ratification by Member States will allow the additional 18 MEPs to take up their mandate as soon as possible.
Mr President, ladies and gentlemen, I will be very brief since the committee I chair reached a very comprehensive agreement, in line with what has already been said, and so there is no need to make the debate too long-winded.
The problem which arose and was discussed in committee mainly concerned the following: both the Electoral Act of 1976 and the Treaty of Lisbon require Members of this Parliament to be directly elected by the peoples of the various nations. This is a problem for cases in which the electoral system used to elect MEPs for this parliamentary term does not allow entry into Parliament of candidates who did not obtain enough votes to secure a seat, but did obtain enough votes to allow their entry at a later date.
Some electoral systems do allow this, but it appears that others do not. Therefore, if we do not wish to considerably delay the integration of the Members into Parliament, we should have recourse to exceptional, transitional appointment systems, as envisaged by the Council.
Following lengthy discussions, my committee concluded that this is a fair position. We therefore support what has already been said. Indeed, I must say that I personally tabled an amendment proposing the appointment of observers for an interim period prior to the election of the new Members to this Parliament. Although this amendment is still under discussion, we shall have to vote against it - even if it is my amendment - since the compromise amendment provides for the swift, immediate integration of the MEPs into Parliament.
Mr President, I would like to begin by saying that the decision we are taking on this occasion is not a light one. Firstly, we are revising the Treaty. Soon after it came into force, we are, for the first time, proposing a revision of the Treaty. This is no light matter.
Secondly, however, what we are doing is restoring, confirming and creating the chance for 18 MEPs, who would have had the right to take their seats if the Treaty had been approved before the elections, to exercise that right. Moreover, we are enabling 12 countries that have the right to rearrange their situation in this Parliament, because they have an agreement with the entire European Union that they should have greater representation than at present, to exercise that right. That is all this is about, but it is an important question.
Nevertheless, the Treaty itself requires that a Convention be held to revise the Treaty. The Council quite reasonably asks us if it is necessary to hold a Convention in order to ratify an agreement reached with all of the EU Member States. Parliament responds that there is no need. There is no need on this occasion.
It therefore mandates the Council to convene an Intergovernmental Conference and to revise the Treaty, thus giving rise to the possibility that the 27 countries ratify the revision, thereby enabling the 18 MEPs to come here and the 12 countries involved to attain their full level of parliamentary representation.
This is what we are dealing with, but there is a problem. To begin with, I would like to acknowledge the fact that we had some difficulty when it came to determining if those who are coming necessarily have to be directly elected for these seats, or if they can be elected in some other way.
I think that this problem that has come up, which must be examined and presented realistically, has been satisfactorily resolved. I wish to thank not only the rapporteur for the report, Mr Méndez de Vigo, but Mr Duff also, for the fact that we have managed to come to what is, in my view, a very important agreement among the three groups.
What we say is, yes, let the Treaty be revised, but without a Convention, so that a start can be made to the right to that confirmation. At the same time, however, this House would remind the national parliaments that they must send Members who have been directly elected to the European Parliament, and that here in Parliament we intend to carry out a revision of the European electoral system in order to endow the European electoral model with a unified, supranational system for electing its Members.
I am delighted that these two considerations have enabled a balance to be struck, so that this matter can be reopened.
on behalf of the ALDE Group. - Mr President, the proposal before us of course precedes the Treaty being brought into force. If the Treaty had been brought into being before such a proposal had come forward we would not have accepted it.
Parliament could not accept the fact that France would be seeking to appoint two deputies from the Assemblée Nationale to Parliament. And if we had agreed this after the Treaty had come onto force - if this proposal had not come forward before it had been brought into force - we would also have been in breach of the Treaty because this proposal does not respect the principle of digressive proportionality.
We are accepting a transitional solution, but the controversy has been quite successful in exposing the problems concerning Parliament's composition and electoral procedure. I am pleased that all our groups now agree that a substantial reform of the electoral procedure is now required, and Parliament will soon be bringing forward proposals which are going to require an IGC, which will be fully and properly prepared by a Convention that will include national parliaments, will be broadly consultative and include national political parties to conclude a substantial settlement of this issue in time for 2014.
I am extremely grateful to my colleagues and coordinators of the other groups for the constructive negotiations which have been concluded by a firm intent to reform the electoral procedure of Parliament.
Mr President, ladies and gentlemen, we have a broad consensus on this matter. We look forward to the enlargement of Parliament and we look forward to 18 new Members. We want to create the conditions for this now so that they can come and work together with us.
There is only one small difference of opinion, which in truth is actually very large, because it concerns the basis of our work, including our understanding of the principle of democracy and our appreciation of this House itself. It concerns the question of who decides who these new Members will be. For us, that is not a secondary issue, it is a key question. According to the Treaty, Members of the European Parliament 'shall be elected for a term of five years by direct universal suffrage in a free and secret ballot'. It is the citizens who do the electing. In 11 out of 12 countries that is what has happened.
One country is now saying that that is not possible and that they will send us MEPs who were elected by their citizens for a totally different job. We do not consider that to be a satisfactory way to treat Parliament or the right of the citizens to vote and the principle of democracy.
We could dispense with a convention if this were merely a technical issue, in other words if we had agreed on the principle of compliance with the Treaties. However, at this point the Treaty is at risk of collapsing. Let us insist on the convening of a convention, which is a wonderful method of achieving consensus outside of the level of governments in Europe on precisely these types of questions.
on behalf of the ECR Group. - Mr President, I welcome this report and its conclusion that there is no need for a constitutional convention. Such a convention would merely serve to waste time and taxpayers' money. Indeed, there is no appetite amongst my constituents for a convention which would no doubt discuss further political integration. Indeed, the balance of opinion in Britain is that political union has already progressed too far.
Whilst I welcome the measures that enable the 18 additional MEPs to take their seats, I do not believe that they should enjoy observer status until the transitional provisions come into force. Such a move would entitle them to claim their salaries and expenses before they are entitled to vote, and I believe, as a matter of principle, that that is wrong.
At a time when large cuts in public expenditure are anticipated in almost every Member State, this Parliament should set an example. We should be prudent with public money at all times. My group will vote against this report because it disregards that important principle.
Mr President, we disagree on many things where the EU is concerned. We doubtless also disagree on many things where the European Parliament is concerned. However, I believe that there is broad consensus that what gives the European Parliament legitimacy is that it is democratically and directly elected by the citizens. So, here we are today with a proposal that forces us to face the fact that this can change. A proposal is on the table that could put us in a situation in which, in the next four years, things can be adopted in this Parliament by people who have not been democratically elected, but rather appointed. I think this is a very bad development. I also think it is a very unfortunate development.
It is, of course, contrary to the Treaty. We would therefore have to revise the Treaty. However, it is also contrary to what we actually do in practice. When Romania and Bulgaria joined the European Union in 2007, did we tell them that they did not need to hold elections? Did we say that the Members from these countries could sit for two-and-a-half years without elections being held? No, we instructed them to hold elections, and that is what should be done in the case of new Members. This should be the case even if elections are to be held in only one country, for example in France.
Mr President, there is something bizarre about the situation that we find ourselves in right now. For years we have heard how the Treaty of Lisbon would be the instrument to ensure democracy, transparency and citizens' influence on legislation in the EU. Then one of the first things the European Parliament chooses to do after telling citizens this for years is to say no to direct elections, no to convening a convention and no to all of the instruments that we have used in the past to convince citizens why this Treaty was necessary. There is something rather strange about this.
The natural thing to do, of course, would be for us to take seriously the promises we made to the electorate, to take seriously the fact that this House should be made up of people with a direct popular mandate, and to take seriously the fact that it is not governments but elected representatives who change the Treaties. Both of these fundamental elements - and, incidentally, fundamental promises - will be destroyed if the two reports are adopted. The whole idea, indeed the whole argument for having the Treaty of Lisbon - everything that was intended to convince citizens why they should give even more power to the EU - is precisely what we are turning our back on today now that we have got what we wanted. Like the previous speaker, I therefore have to say that my group cannot support these reports.
(FR) Mr President, I shall come straight to the point. Paragraph 2 of Mr Méndez de Vigo's report rightly emphasises the fact that one of the Council's proposals goes completely against the spirit of the 1976 Act. It concerns the appointment, by the national parliaments, of MEPs who, under the 1976 Act, must be elected by direct universal suffrage.
With all due respect to the rapporteur, I regret that he has not taken greater account of this and addressed it in a stricter, clearer and more uncompromising way in paragraph 5. It is not at all impossible to stick to the election. If the Member States do not wish to hold by-elections, they should simply consider the outcome of the election that took place in 2009 and apply, on a proportionate basis, the outcome of that vote to the new number of MEPs who have just been assigned to them.
Any other solution is undemocratic, especially in my country, France, where the national parliament is appointed on a non-proportional basis, without proportional rule. This would be, in fact, a form of governmental appointment that goes against the spirit of the Treaties.
(IT) Mr President, ladies and gentlemen, it is still a mystery how the Council could have treated an issue such as this so lightly. I hope that this unfortunate hitch will not leave problems in its wake and that the credibility of our institutions and our project will not be undermined. I shall give you a specific example: Italy is required to elect one MEP in a possible additional election, but should we be more concerned that we would have an election with a likely turnout of no more than 5% of the electorate, or that we would refer to the results of the last elections of 2009 in order to confirm the election of an MEP elected, in any case, by direct universal suffrage?
At all events, we must not make the situation worse: never before has it been more important for Europe to avoid institutional obstacles and delays in the process of integration. I, too, would highlight how important it is for all 18 MEPs to take up their seats in the European Parliament at the same time, in order to avoid upsetting the delicate balance between the nationalities represented in the House. This is a question - I repeat - that must be resolved immediately: I find it unthinkable that the new Members may not be elected to Parliament for the remainder of the 2009-2014 term.
Therefore, we must urgently adopt the recommendation and report in question so that amendment of Protocol No 36 to the Treaty of Lisbon will be given the go-ahead, without convening a convention, but by directly convening an intergovernmental conference, as proposed by the rapporteur. Indeed, we must take the quickest path, because at this stage there is little to discuss. Instead, we need to turn the page and make a fresh, constructive start following what has been, unfortunately, a very negative episode.
(DE) Madam President, first of all I should like to thank the rapporteur, Mr Méndez de Vigo. I see no need to convene a convention. It is a matter of detail that needs to be clarified. Since 1979, the European Parliament has been elected in a direct and secret ballot and that is the way it should continue to be done in future, too. We and the Council would be well advised to deal with this problem as quickly as possible at an intergovernmental conference, because out of the 18 Members, 16 are in a state of suspense, which is rather intolerable. The ball is therefore back in the Council's court. I would ask the Council not to give in on this point because one Member State has failed to find clear rules on account of it expecting the Treaty of Lisbon to enter into force sooner. I am pleased that we now have this Treaty in place, but we now have our homework to do.
The Méndez de Vigo report is a good basis for strengthening this process. However, the Council would be well advised not to succumb to the temptation to accept Members being sent here from a national parliament. That would set a precedent and I am not happy to accept that. Therefore, the rapporteur has my full support, with the proviso that no Members be sent here from national parliaments.
(FR) Madam President, France is the only Member State that did not anticipate the entry into force of the Treaty of Lisbon and that is refusing to abide by the outcome of the European elections of June 2009. By accepting the third option - the French exception - of appointing two new MEPs, we are being asked to endorse a serious violation of the Union's primary legislation: the election of Members of the European Parliament by direct universal suffrage, from which we have derived our legitimacy for 31 years.
Are we going to abide by the Council's decision, under pressure from one Member State, which shows a certain lack of regard for the Union and the European citizens? Our Parliament must not sanction this serious breach of the principle of European democracy. We must refuse to undermine our legitimacy and our credibility as elected representatives of the European public. It is the European citizens who choose who they want to represent them in the European Parliament, not the governments of the Member States.
This French exception justifies our demand for Parliament to be involved, in the case of a convention on the revision of the Treaties, and to reject any intergovernmental conference.
Madam President, delaying ratifying the Lisbon Treaty meant that 736 MEPs were appointed rather than the 751 now proposed. This higher number is to be achieved by 18 seats being distributed amongst 12 Member States and Germany losing three seats, but this cannot take place as it is unlawful to prematurely curtail the mandate of the three German MEPs.
A further complication is that the Treaty stipulates the total number of MEPs shall not exceed 751. To include the 18 additional MEPs without losing the three German seats will require a revision of Protocol 36 of the Lisbon Treaty. This should be achieved by a convention producing proposals for agreement by Member States for incorporation into the Treaty by way of amendment. Failure to do this would render unlawful any act this Parliament takes on the basis of a 754-strong Chamber - three over the limit of 751.
The proposal before this House is that this problem be dealt with by way of an intergovernmental conference, but this is a significant revision and amendment to the Lisbon Treaty requiring ratification by all Member States and providing the opportunity for individual national referenda. I urge this House to oppose this proposal.
Madam President, I strongly disagree with the previous speaker. This House had to answer a question on whether or not we should convene a convention to decide that issue, and we have taken a decision not to do so, but we have done so out of respect for this instrument - for this new instrument, which actually increases the legitimacy of all the decisions which we make. Obviously that does not set a precedent for the future, because all the really important issues concerning the changes to the Treaty, such as for example the electoral procedure, would require the convening of a convention.
Let me thank Íñigo and the coordinators for taking the decision. It was not easy. We had a problem with designating an additional 18 Members of this House because certain Member States did not actually plan for a procedure, but we decided that representativeness is the most important issue, that this is the principle which we should be guided by and that this House should have a balanced representation as quickly as possible. That is why we took a pragmatic solution, prompting Member States to complete their election procedures as quickly as possible, provided, obviously, that all the parliamentarians who are going to join us are going to be directly elected.
(FR) Madam President, ladies and gentlemen, the issue of appointing additional MEPs is not new; let us remember that our fellow Members Mr Severin and Mr Lamassoure already worked on this matter during the previous parliamentary term. How, then, can one fail to be surprised at the total lack of preparation of a country - mine, as it happens, France - with regard to the appointment of its two new MEPs? Could it not have reasonably assumed that the Treaty of Lisbon would one day enter into force and that the issue of the new MEPs would be raised? What explains, then, such a lack of foresight, such a casual attitude?
The fact is, by offering France the possibility, under the draft Protocol No 36, to go ahead and appoint MEPs within the national parliament - thereby allowing it to save face at little cost - we actually risk infringing the fundamental rule that stipulates that Members of the European Parliament must be elected by direct universal suffrage. This goes against the spirit of the 1976 Act on the election of the Members of the European Parliament by direct universal suffrage, and would undermine the very legitimacy and credibility of the European Parliament.
On the other hand, for their part, the elected representatives of the 11 other Member States who have been duly elected must not pay the price for such amateurishness. This situation has simply gone on for too long, for them and for their countries, and it is only right that these elected representatives be able to join us as quickly as possible and set to work. That is why we believe that this issue should be resolved via an intergovernmental conference that could quickly approve the appointment of these Members.
However, we must insist that France fulfils its obligations just as its European partners have. Arrangements of this kind are unacceptable in the heart of the Chamber that brings together the representatives of the European people. In spite of everything, this debate will have had the virtue of implicitly demonstrating the need to make provision, in the future, for a uniform means of electing MEPs by direct universal suffrage. This reform will, for its part, have to be achieved by means of a convention. Once again, it is the voice of the peoples that must carry weight here, in this Chamber, not that of the governments.
Madam President, I would like to thank Íñigo for doing a great job and all those colleagues who took part for their cooperation. After many years of work and quite serious ratification problems, the Treaty of Lisbon is finally in force. It gives much-needed reinforcement to the role of the European Parliament.
We must take this opportunity seriously and base our actions on these acquired institutional reforms. We need to concentrate on progressive decision-making for the benefit of all European citizens. We should not take so much time on administrative matters. I am the type of person who is a quick, efficient but good decision-maker. European citizens rightfully expect us to do our job efficiently and transparently.
I fully respect the balance and good cooperation among the European institutions, even though I am convinced that the proposed compromise reflects a viable solution. This way we can do our job more efficiently. We will therefore be strengthening the European Parliament and doing a great service for European citizens.
Last, but not least, I personally know some of the already-elected future colleagues, and the sooner they can start working the better. I strongly believe that their expertise will give an added value to our institutions.
(FR) Madam President, I too wanted to follow other speakers in thanking our colleague, Mr Méndez de Vigo. He has done an outstanding job in circumstances that were at times fiery, and always exciting. The debates within the Committee on Constitutional Affairs have lasted a long time; they have been equal to the challenge and equal to the intense and important character that MEPs associate, of course - and rightly so - with a major issue that has immediate implications for them, namely the composition of our Parliament and the methods of appointing its Members.
Once again, the rapporteur has been able to compile what were at times differing opinions and contributions and to summarise them - I would say - in an extremely balanced text. I would like to thank him for this. I believe that the recommendations made in these two reports, both in the one on convening an intergovernmental conference and in the one on the transitional measures concerning the composition of our Parliament, are characterised by realism, pragmatism and effectiveness. I believe that, on this and other issues too, this is by and large what our fellow citizens expect of Europe.
(DE) Madam President, I too should like to offer my sincere thanks to the rapporteur, and also to all of the shadow rapporteurs. As Parliament, we should send out a clear signal today that we are very much looking forward to having the new Members here in Parliament and that the Council is indeed remiss. It should once again be highlighted here that we have the very clear task of finding a solution as quickly as possible so that freely elected Members - 18 of them in fact - can start their work as soon as possible.
As Parliament, we have not only the very general task of representing the people in the best way possible but also the job of working as efficiently and effectively as possible in the committees, and to do this we also expect to draw on the expertise and knowledge of those fellow Members who have largely already been freely and properly elected. As an Austrian, I very much look forward to seeing Joe Weidenholzer here and I hope that we shall be able to welcome him here as a Member of Parliament as soon as possible.
(DE) Madam President, the ink is barely dry on the abortive Treaty of Lisbon and already the next amendments have been tabled, and the chaos surrounding our new Members - people are talking about phantom Members - is truly perfect. This has of course been caused, among other things, by our different election systems, which give rise to democracy-related problems. In France, for example, where candidates stand at a regional level and no lists are available, it is not very difficult to allow Members to move up. We should speak out clearly in favour of an election and not selection by a parliament.
Secondly, it would also make perfect sense - and this is what the citizens expect - for us to provide specific information on the activities and earnings of Members during the observation period. This 'phantom' situation will certainly not do much for citizens' confidence in the EU. We also need to provide clarification as quickly as possible as to when the new Members should come and what status they should have. Moreover, it is still not clear whether the Treaty of Lisbon will be re-examined - which would be desirable - and what the situation is with regard to Croatia's accession. Citizens expect a quick resolution of this matter by the Council.
(PL) Under the provisions of the Treaty of Lisbon, the composition of the European Parliament has changed. Despite the fact that it entered into force six months ago now, an intergovernmental conference to implement these changes still has not been convened. The Member States have to ratify a special protocol concerning the additional number of Members of the European Parliament. This is a big operation, but it does not alter the fact that the Treaty must be implemented in full and without delay. I share the position presented on this matter by the rapporteur.
It should be remembered that it is in the interest of those Member States which have an increased national delegation under the provisions of the Treaty for their new Members to be able to represent their electorate as soon as possible. This is in accord with the fundamental democratic principles upon which the Union is based. It is important that all the additional Members enter Parliament at the same time, in order for our institution to avoid accusations of functioning improperly.
(SL) I, too, would like to join those of you who wish to emphasise the need for the European Parliament to be fully representative and to work with a full complement of members as soon as possible. I believe that we are still not fully represented given the amendment to the Treaty of Lisbon, which is our constitution. I also think that the Intergovernmental Conference would be the right path to follow, and the quickest way, to enable us to consolidate our legal basis and to permit the European Parliament to achieve full representation. I would like to congratulate the rapporteur, Mr Méndez de Vigo, who has been exploring legal bases, and I think that today's resolution does indeed express them well. In addition, I join those of you who are looking forward to welcoming new Members to the European Parliament as I think that we need them. To those of you who did not foresee in your own elections, the last European elections, that it would be necessary to appoint, or rather, elect, additional Members, to you I say that this House will not lose any legitimacy just because two Members will come from national parliaments.
Madam President, like other colleagues, I think that if people are elected to the European Parliament they are entitled to take their seats just the same as the 736 Members have taken their seats in the last 12 months. This is a short-term problem which needs a short-term solution, because in four years' time everything will have settled down and will work normally.
I also think it is wrong to blame Member States for not taking anticipated action 12 months ago because 12 months ago there was a strong possibility that the Lisbon Treaty would not be ratified, and certainly that was a position which many people felt in my own country and in other countries. But, now that everything has been ratified, it is important that the people who have been elected be allowed to take their seats so that they can contribute to Parliament and we can get on until the next election in four years' time, when everything will be, as they say, 'hunky-dory'.
Madam President, I would merely like to add that I agree with those speeches made by honourable Members who have expressed the importance of resolving this outstanding issue as regards the Treaty of Lisbon, namely, the case of the 18 MEPs who have still to take their seats in Parliament because the last elections were held a little before the Treaty of Lisbon came into force.
Therefore, this revision of Protocol (No 36) is worthwhile. I also wholly agree with those who feel that it should be done at the earliest opportunity and that the absence in this Parliament of 18 MEPs who represent the citizens of 12 Member States be remedied as quickly as possible. That is why, in the last analysis, I agree with Mr Méndez de Vigo, who proposes that there is no need for a Convention, that an Intergovernmental Conference be called as soon as possible, that the 27 Member States' parliaments ratify the decision at the earliest opportunity, and that, as a result, the 18 MEPs in question can be seen in this Parliament, as they should have been here from the outset of this parliamentary term.
Vice-President of the Commission. - Madam President, I think that this debate has clearly demonstrated that we are trying to resolve an exceptional situation, that we are looking for a practical solution and that this is the solution for the transition. Therefore I very much welcome the pragmatic approach of Mr Méndez de Vigo and the report which he prepared, and, as I can gather from the debate, it is also getting very strong support here in the plenary. I think it is very clear that our common goal is to have 18 new MEPs as soon as possible.
Coming back to the Commission's position, I think we have been asked very straightforward questions about how this change should be administered and through which instrument. The Commission has agreed very clearly to the IGC because of the scope and nature of the change which will be discussed.
As regards the modalities of how the additional MEPs are chosen, this would be, I am sure, raised within the framework of an intergovernmental conference, but let me add: when the European Council was considering this matter, I think that it was quite clear that the Council was looking to seek a balance, a balance between the natural desirability that the additional MEPs are chosen in a way as close as possible to the European Parliament elections themselves and the need to respect national constitutional arrangements; that is the origin of the three options to cover the realities of today's situation which of course will be regularised at the next elections.
To conclude let me also welcome the internal reflections within the European Parliament about possible future changes to the European elections, but I think that we have to underline that these are, and should remain, different issues. Today we are discussing how to get 18 additional MEPs into the European Parliament. Next time we will be discussing possible changes to the electoral vote.
Madam President, when people coming from positions as different and far-removed as those of Mr Mauro, Mr Gollnisch and Mr Colman come to the conclusion that there are problems with the electoral procedure and systems for the election of MEPs to the European Parliament, it means that we need a uniform electoral procedure.
That was a mandate that already existed in the Treaties of Rome. Therefore, we coordinators - and I would like to take this opportunity to thank all of them, most especially Mr Jáuregui and Mr Duff - have agreed on Amendment 2, which will be voted on tomorrow. I hope that this amendment will be supported by this House, particularly so that we can soon resolve this issue of a uniform electoral procedure for elections to the European Parliament. By means of this, we would, it seems to me, remove this type of question mark.
In his speech, Mr Trzaskowski spoke about the necessary representativeness of this Parliament, something that the majority of the speakers and Vice-President Šefčovič, among others, have also highlighted.
I agree. Indeed, we say as much in paragraph 1 of the report, to the extent that the 18 MEPs should enter en bloc, otherwise we would lose representativeness.
In order for them to enter en bloc, in order to comply with this act of political justice that is the Treaty of Lisbon, we have to be practical, because a transitional and exceptional situation, ladies and gentlemen, also requires transitional and exceptional situations and solutions.
This is why, and I am quite open about it, I do not like the possibility of MEPs joining this Parliament who were not elected in 2009, something which, by the way, I clearly state in paragraph 2 of the report. Nevertheless, if I have to choose between that and the 18 Members not taking their seats, or coming up with a practical solution and the 18 joining, meaning therefore that we comply with the Treaty of Lisbon, I ask this House, as I have already done in the report, to choose that solution; a transitional and pragmatic one but, above all, Madam President, a just one.
I would like to thank everyone for their collaboration and for the interesting contributions that were made to this report.
The debate is closed.
The vote will take place on Thursday 6 May 2010 at 11.00.
Written statements (Rule 149)
in writing. - I feel that it is not equitable that those countries which have been allocated additional seats in the EP are not yet represented. I am not talking only on behalf of Malta which has been allocated the 6th seat but also with regards to all the other countries which found themselves in the same position. It is a fact that there are legal and constitutional constraints to be overcome in order for the new European parliamentarians to take their rightful seats. On the other hand the time which has elapsed from the EP elections of June 2009 illustrates that the EU has become a cumbersome institution which takes months, if not years, to activate parts of the Lisbon Treaty which was finally approved less than 6 months ago. Apart from the deficiency in representation regarding the countries involved, there is another element which I feel requires immediate attention. I am referring to the human element. Eighteen prospective parliamentarians must be going through a very difficult period in their life especially from the psychological point of view. I am sure that there isn't one present European parliamentarian who does not understand the plight of these eighteen politicians.
In my opinion, the European Parliament is under an obligation to decide as quickly as possible about this, to enable our future fellow Members, who have been democratically elected, to take their seats. This is extremely important, not only for their sakes, but principally out of respect for the decisions made by their voters. We must not force them to wait any longer.
All of our new fellow Members should be chosen in democratic elections. I am aware of the fact that at the present moment significant differences exist between the electoral rules in different Member States. Therefore, I would like to express the hope that the current situation will motivate us to begin a dialogue about harmonising electoral procedures in EU Member States.
in writing. - We would like to thank the rapporteur for an excellent job. However, we are disappointed with the French decision to alter the original will of the European electorate by appointing new Members of the European Parliament from the National Assembly. Ceterum censeo - France has decided to sell a Mistral-class warship to Russia; we believe that it will sincerely regret its action.